Order entered October 8, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00020-CR

                              STEPHEN LEN HEJNY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-58342-S

                                            ORDER
       The Court REINSTATES the appeal.

       On March 26, 2013, this Court ordered the trial court to make findings regarding why

appellant’s brief has not been filed. When the findings were not received by June 25, 2013, the

Court ordered the Honorable Andy Chatham, Presiding Judge of the 282nd Judicial District

Court to conduct a hearing to determine why appellant’s brief has not been filed. Although the

findings were due within thirty days, to date we have not received the findings, appellant’s brief,

or a response to either of two letters sent to the trial court inquiring about the status of the

findings. The appeal cannot proceed until the issue of appellant’s brief is resolved.

       Accordingly, this Court ORDERS the Honorable Andy Chatham, Presiding Judge of the

282nd Judicial District to conduct a hearing to determine why appellant’s brief has not been
filed.   In this regard, the Honorable Andy Chatham shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute the appeal, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeal. See

TEX. R. APP. P. 38.8(b). If the Honorable Andy Chatham cannot obtain appellant’s presence at

the hearing, the Honorable Andy Chatham shall conduct the hearing in appellant’s absence. See

Meza v. State, 742 S.W.2d 708 (Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If

appellant is indigent, the Honorable Andy Chatham is ORDERED to take such measures as may

be necessary to assure effective representation, which may include appointment of new counsel.

         We ORDER the Honorable Andy Chatham to transmit a record of the proceedings,

which shall include written findings and recommendations, to this Court by NOVEMBER 4,

2013.

               FAILURE OF THE HONORABLE ANDY CHATHAM,
               PRESIDING JUDGE OF THE 282ND JUDICIAL DISTRICT
               COURT, TO TRANSMIT THE SUPPLEMENTAL RECORD
               CONTAINING THE FINDINGS BY THE DATE HEREIN SET
               FORTH MAY RESULT IN THE ISSUANCE OF A SHOW
               CAUSE ORDER AND/OR A JUDGMENT OF CONTEMPT.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Andy Chatham, Presiding Judge, 282nd Judicial District Court; and to the Dallas

County District Attorney’s Office.

         We DIRECT the Clerk to send a copy of this order, by first-class mail, to Stephen Hejny,

TDCJ No. 01343298, Telford Unit, 3899 State Hwy 98, New Boston, Texas 75570.

         This appeal is ABATED to allow the Honorable Andy Chatham to comply with the

above order. The appeal shall be reinstated on November 4, 2013 or when the findings are
received, whichever is earlier.


                                  /s/   LANA MYERS
                                        JUSTICE